914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles William MOORE, Defendant-Appellant.
No. 89-7847.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided Sept. 20, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Woodrow Wilson Jones, Senior District Judge.  (CR No. 86-32-ST;  C/A No. 89-116-ST)
Charles William Moore, appellant pro se.
Thomas J. Ashcraft, United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles William Moore, a federal prisoner, brought this 28 U.S.C. Sec. 2255 petition attacking his sentence for bank robbery because he was unable to review his presentence report prior to sentencing, his attorney was ineffective for not reviewing the presentence report, and his presentence report contained inaccurate information.  The district court denied the petition, and we affirm.


2
Moore failed to appeal his conviction.  Therefore, he waived the right to review the presentence report issue.   United States v. Emanuel, 869 F.2d 795, 796 (4th Cir.1989).  We agree with the district court's disposition of the remaining claims.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


4
AFFIRMED.